J-A11032-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    LYNDAMARIE K. COMEROSKY

                             Appellant               No. 1233 MDA 2018


         Appeal from the Judgment of Sentence Entered March 9, 2018
               In the Court of Common Pleas of Luzerne County
              Criminal Division at No: CP-40-CR-0000723-2016


BEFORE: BOWES, OLSON, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                     FILED SEPTEMBER 24, 2019

        Appellant, Lyndamarie K. Comerosky, appeals from the March 9, 2018

judgment of sentence imposing six months of incarceration followed by 36

months of house arrest for endangering the welfare of a child (“EWOC”)1 and

12 months of probation, concurrent with house arrest, for recklessly

endangering another person2 (“REAP”). We affirm.

        On December 30, 2015, fire fighters responded to a fire at the home of

Appellant, her husband George Comerosky (“Husband”), and the victim, their

11-year-old daughter. Firefighters extinguished the fire quickly, limiting the

damage to the kitchen. Nobody was injured. Law enforcement determined


____________________________________________


1    18 Pa.C.S.A. § 4304.

2    18 Pa.C.S.A. § 2705.
J-A11032-19


that the fire was accidental, caused by combustible material sitting on the

kitchen stovetop. Police charged Appellant with the aforementioned offenses

based on the deplorable conditions observed in Appellant’s home during the

investigation. The house was littered with animal feces throughout the house,

uneaten food, dirty dishes, dirty clothes, and garbage. N.T. Trial, 1/23-24/18,

at 117-143. The home’s smoke detectors had been removed. Id. at 125-26.

A putrid smell pervaded the house. Id. at 143. Firefighters had to crawl over

piles of debris to enter the home and get to the fire. Id. at 24-25.

      At the conclusion of trial, a jury found Appellant guilty of the

aforementioned charges. The trial court imposed sentence on March 9, 2018.

Appellant filed a timely post-sentence motion seeking a new trial, and the trial

court denied relief on July 9, 2018. This timely appeal followed. Appellant

raises four issues for our consideration:

      1. Whether the evidence was sufficient to prove guilt beyond a
         reasonable doubt?

      2. Whether the court erred by denying [Appellant’s] pre-trial
         motion to preclude the testimony of Trooper Ronald Jarocha as
         any probative value was outweighed by unfair prejudice?

            a. Whether the court erred by allowing Trooper Ronald
               Jarocha to testify and/or rely on statements made by
               George Comerosky as such statements were made by a
               deceased individual—who when alive had 5th Amendment
               issues—not available for cross examination and therefore
               such action violated [Appellant’s] Due Process rights and
               right to confrontation guaranteed by both the
               Pennsylvania and United States Constitution?

      3. Did the court err by not allowing [Appellant] to call Patricia
         Bigus, an investigator for Children and Youth, as a witness?


                                     -2-
J-A11032-19


      4. Was the verdict against the weight of the evidence insofar as
         there was ample evidence that the child’s welfare was not
         endangered?

Appellant’s Brief at 10-11.

      As to the sufficiency of the evidence, Appellant claims that the conditions

of the home did not support criminal liability under the EWOC and REAP

statutes. We are constrained to agree with the trial court’s conclusion that

Appellant has waived this.    In her Pa.R.A.P. 1925(b) statement, Appellant

claimed, without further specification, that “the evidence was insufficient to

prove her guilt beyond a reasonable doubt[.]” Appellant’s Pa.R.A.P. 1925(b)

Statement, 8/14/18, at 1.        Appellant did not state whether she was

challenging the EWOC or REAP conviction, or both, and she did not identify

any element of either offense that the Commonwealth failed to prove. This

failure results in waiver. Commonwealth v. Roche, 153 A.3d 1063, 1071

(Pa. Super. 2017), appeal denied, 169 A.3d 599 (Pa. 2017).

      Next, Appellant challenges the trial court’s denial of Appellant’s pre-trial

motion to limit the testimony of Trooper Jarocha.           The Commonwealth

presented Jarocha as an expert on the cause of the fire. Appellant’s argument

is twofold. First, she argues that Trooper Jarocha testified to many facts that

were not pertinent to his expert opinion and that his status as an expert

improperly bolstered his credibility as to those facts.       Second, Appellant

argues that Trooper Jarocha should not have been permitted to recount a

conversation he had with Husband during his investigation.          According to



                                      -3-
J-A11032-19


Trooper Jarocha’s testimony, Husband stated that he believed he bumped a

burner nob on the kitchen oven while combustible material was sitting on top

of the burners. Husband was facing criminal charges for the condition of the

home but passed away prior to trial. Appellant argues that admission of his

statements was akin to admission of hearsay from a non-testifying co-

defendant.

      Admission of evidence rests within the sound discretion of the trial court,

and we will reverse the trial court’s decision only for an abuse of that

discretion. Commonwealth v. Sherwood, 982 A.2d 483, 495 (Pa. 2009),

cert. denied, 559 U.S. 1111 (2010). “An expert may base an opinion on

facts or data in the case that the expert has been made aware of or personally

observed.” Pa.R.E. 703. “If experts in the particular field would reasonably

rely on those kinds of facts or data in forming an opinion on the subject, they

need not be admissible for the opinion to be admitted.” Id. Rule 705 of the

Pennsylvania Rules of Evidence requires an expert witness “to state the facts

or data on which the expert opinion is based.” Pa.R.E. 705.

      Trooper Jarocha testified that he examined and photographed every

room in the house as part of his investigation of the fire’s origin. N.T. Trial,

1/23-24/18, at 78-79.     Trooper Jarocha’s photographs were admitted into

evidence without objection from the defense. Id. at 80-81. In describing his

photographs of each room, Trooper Jarocha identified large amounts of debris,

such as trash, clothing, garbage, and dog and cat feces. Id. at 87-93.


                                      -4-
J-A11032-19


      In summary, Trooper Jarocha testified that an investigation into the

cause of a fire includes a thorough examination of the entire structure in which

the fire occurred. Appellant offers no evidence or argument to establish that

experts in the field of fire investigations cannot or do not reasonably rely upon

a thorough examination of the burned structure in forming a conclusion as to

the fire’s origin. In this sense, Trooper Jarocha’s testimony complies with the

letter of Rules 703 and 705.

      Appellant, however, argues that Trooper Jarocha’s testimony as to the

putrid conditions throughout the house was unnecessary inasmuch as the fire

occurred in the kitchen and much of the fire damage was confined to the

kitchen. To this end, Appellant cites Commonwealth v. Montavo, 653 A.2d

700, 705 (Pa. Super. 1995), appeal denied, 663 A.2d 689 (Pa. 1995), for

the well-settled proposition that expert opinion testimony is proper for matters

beyond the knowledge, information, or skill of an ordinary juror. And, while

a witness can offer both lay and expert opinion, see Commonwealth v.

Yocolano, 169 A.3d 47, 62 (Pa. Super. 2017), Appellant notes that, in such

a case, the trial court must instruct the jury as to the difference between the

two. The trial court gave no such instruction here.

      We acknowledge that a large portion of Trooper Jarocha’s testimony

described the condition of parts of rooms that obviously had no fire damage,

but we disagree with Appellant’s contention that Trooper Jarocha offered

opinion testimony as to the condition of the home. The only opinion Trooper


                                      -5-
J-A11032-19


Jarocha offered was his opinion as to the origin of the fire. His description of

each room, as he observed it during his investigation, and as depicted in his

photographs, was factual testimony.     He never opined that the house was

dangerously unsanitary, nor did he offer any other opinion testimony outside

the scope of his expert qualifications. The photographs were admitted into

evidence and published to the jury without objection from Appellant, and they

speak for themselves.    Furthermore, the Commonwealth produced several

other witnesses who testified as to the condition of Appellant’s home. We

discern no abuse of discretion in the trial court’s admission of Trooper

Jarocha’s factual observations of the condition of Appellant’s home.

      Next, we consider the admission of Husband’s statement to Trooper

Jarocha. Appellant argues that admission of Husband’s statement through

Trooper Jarocha was akin to admitting hearsay from a non-testifying co-

defendant. Appellant argues that admission of Husband’s statement violated

her Sixth Amendment right to confront the witnesses against her, as set forth

in Bruton v. United States, 391 U.S. 123 (1968).              In Bruton, the

prosecution introduced a witness who testified that defendant confessed to

committing the crime with the help of codefendant. Id. at 124. The trial

judge admitted the testimony and instructed the jury that it was admissible

against defendant but not codefendant.       Id. at 125.    The United States

Supreme Court held that, “because of the substantial risk that the jury,

despite instructions to the contrary, looked to the incriminating extrajudicial


                                     -6-
J-A11032-19


statements in determining petitioner’s guilt, admission of [the confession] in

this joint trial violated petitioner’s right of cross-examination[….]” Id. at 126.

In its brief, the Solicitor General’s office conceded that a new trial was

appropriate, and that, other than defendant’s confession, the evidence against

codefendant was not strong. Id. at 125.

       Bruton plainly has no direct application because this was not a joint

trial, and Husband’s statement was not, strictly speaking, a confession. He

did not reference any of Appellant’s conduct. Moreover Appellant’s brief does

not explain how Husband’s statement amounted to a confession to either

EWOC or REAP, or any element thereof. The record reflects that the criminal

complaint referenced the fire hazard only in connection to REAP,3 which the

Pennsylvania Crimes Code defines as follows:              “A person commits a

misdemeanor of the second degree if he recklessly engages in conduct which

places or may place another person in danger of death or serious bodily

injury.” 18 Pa.C.S.A. § 2705.

       The record reflects that Trooper Jarocha identified the source of the fire

before he spoke with Husband:

               At this point, I had begun removing the debris from the
       stove. At first, my first observation of removing it, I take it off by
       layers so I carefully take off the items on the range. At first, the
       first layer is what I normally typically expect to see in a kitchen
____________________________________________


3 At the pre-trial hearing, Appellant argued for exclusion of Trooper Jarocha’s
testimony as irrelevant to either crime as charged. N.T. Motion, 6/18/17, at
2-4. The Commonwealth countered that the REAP charge referenced the
combustible debris on the stovetop. Id. at 4-5.

                                           -7-
J-A11032-19


      fire. You have food and cans of stuff that were up in the cabinet.
      People keep stuff in the cabinet above it. As the fire progress [sic]
      from that point, the cabinet fails and the products fall out. At first
      it was very—what I would expect to see.

                                       […]

            As I removed that layer, I became—I came down to the next
      layer which consisted of, like, magazines, stuff that—mail,
      envelopes, stuff you would receive in the mail. That was placed
      on top of the stove prior to the fire.

N.T. Trial, 1/23-24/18, at 96.

      After making these observations, Trooper Jarocha spoke with Husband:

“And when I spoke to him, I asked him is it common for him to have that—

have these materials, combustible materials on top of the range. He said yes,

it is. He says we don’t normally use our stove.” N.T. Trial, 1/23-24/18, at

97-98.   Also, Husband told Trooper Jarocha that he may have moved the

burner knob when he “squeezed in between the refrigerator and the stove.”

Id. at 99.

      Thus, we are not faced here with the highly incriminating confession of

a non-testifying codefendant, as was the case in Bruton. Instead, we have a

fire investigation in which the investigator found a burner knob in the “light”

position and combustible debris on top of a stove.         Husband’s statement

largely confirmed facts already known to Trooper Jarocha, and to which

Trooper Jarocha could testify with or without Husband’s statement. There are

two facts, however, that Husband seemingly added. First, Husband believed

he bumped the burner knob, and second, Husband admitted it was common



                                      -8-
J-A11032-19


to store combustible items on the stovetop because the couple did not use it

for cooking. Appellant does not offer a coherent argument for why the trial

court should have excluded either, and we could reject her argument on that

basis alone. Even if we assume that the couple’s habit of storing combustible

items on the stovetop, combined with the possibility of bumping a burner knob

while traversing a cramped and cluttered kitchen, were incriminating facts,

any error in their admission was harmless.

            An error is harmless if it could not have contributed to the
      verdict. In other words, an error cannot be harmless if there is a
      reasonable possibility the error might have contributed to the
      conviction. We have found harmless error where:

            (1) the error did not prejudice the defendant or the
      prejudice was de minimis;

            (2) the erroneously admitted evidence was merely
      cumulative of other untainted evidence which was substantially
      similar to the erroneously admitted evidence; or

            (3) the properly admitted and uncontradicted evidence of
      guilt was so overwhelming and the prejudicial effect of the error
      was so insignificant by comparison that the error could not have
      contributed to the verdict.

            The Commonwealth has the burden of proving harmless
      error beyond a reasonable doubt.

Commonwealth v. Wright, 961 A.2d 119, 143 (Pa. 2008).

      Instantly, Husband’s testimony was merely cumulative of other identical

evidence. Specifically, Trooper Jarocha testified to his personal observation

of combustible debris on top of the stove, where he believed the fire started.

He also testified to his observation of the burner in the light position. Trooper

Jarocha took a photograph depicting charred combustible debris on the

                                      -9-
J-A11032-19


stovetop, and the Commonwealth moved that photograph into evidence

without objection from the defense. The cramped and cluttered condition of

the kitchen was well attested even without Husband’s statement. Any error

in permitting Trooper Jarocha to recount Husband’s statement was harmless

beyond a reasonable doubt.

       Next, Appellant argues that the trial court erred in refusing to permit

Patricia Bigus, a Children and Youth Services (“CYS”) investigator, to testify

on her behalf. Appellant sought to introduce Bigus because Commonwealth

witness Sergeant Scott Davis testified that he called Children and Youth

Services. N.T. Trial, 1/23-24/18, at 151. Bigus would have testified that she

investigated and found the claim against Appellant unfounded and did not

remove Appellant’s daughter from the home.4 The trial court deemed Bigus’

testimony irrelevant because she never visited the house where the fire

occurred.     Rather, Bigus visited Appellant’s family after they had been

relocated to a new apartment. Id. at 167-70.

       As noted above, admission of evidence rests within the sound discretion

of the trial court. Sherwood, 982 A.2d at 495. “Evidence is relevant if (a) it

has any tendency to make a fact more or less probable than it would be

without the evidence; and (b) the fact is of consequence in determining the


____________________________________________


4  We observe that the trial court permitted Appellant to offer the testimony
of her daughter’s pediatrician, who testified that she had no health problems
in the months leading up to the fire, and the daughter’s school principal, who
testified that she did well in school. N.T. Trial, 1/23-24/18, at 173-183.

                                          - 10 -
J-A11032-19


action.” Pa.R.E. 401. In her brief, Appellant claims that Bigus’ testimony was

necessary to “refute inflammatory claims made by Commonwealth witness

[Sergeant Davis] regarding the involvement of CYS.” Appellant’s Brief at 51.

We find this argument unavailing because Sergeant Davis never mentioned

CYS until defense counsel brought it out on cross-examination. Appellant cites

pages 57a and 60a in support of her argument that Sergeant Davis testified

that the condition of the home prompted him to call CYS. Appellant’s Brief at

51. Pages 140 through 143 of the trial transcript, which appear on page 57a

of the reproduced record and contain some of the prosecutor’s direct

examination of Sergeant Davis, contain no reference to CYS. N.T. Trial, 1/23-

24/18, at 140-43.       Sergeant Davis referenced CYS on two occasions in

response to questions from defense counsel. Id. at 151, 154. On the first

occasion,   Appellant    did   not    object     to   Sergeant   Davis’   answer   as

nonresponsive.    Id. at 151.        On the second occasion, defense counsel’s

question directly referenced CYS.        Id. at 154.       Appellant’s complaint of

Sergeant Davis’ “inflammatory claims” is not well taken, inasmuch as defense

counsel elicited those claims.

      Additionally, Appellant does not dispute the fact that Bigus never visited

the home where the fire occurred. She investigated after the family had been

relocated to a new apartment and found no cause to remove Appellant’s

daughter from the home. The instant charges stem entirely from the condition

of Appellant’s home prior to her relocation. Appellant has failed to explain


                                        - 11 -
J-A11032-19


how Bigus’ testimony would have made any fact of consequence more or less

probable. We discern no abuse of discretion in the trial court’s exclusion of

Bigus’ testimony as irrelevant.

      Finally, Appellant argues that the EWOC verdict was against the weight

of the evidence.

             A motion for a new trial based on a claim that the verdict is
      against the weight of the evidence is addressed to the discretion
      of the trial court. A new trial should not be granted because of a
      mere conflict in the testimony or because the judge on the same
      facts would have arrived at a different conclusion. Rather, the
      role of the trial judge is to determine that notwithstanding all the
      facts, certain facts are so clearly of greater weight that to ignore
      them or to give them equal weight with all the facts is to deny
      justice. It has often been stated that a new trial should be
      awarded when the jury’s verdict is so contrary to the evidence as
      to shock one’s sense of justice and the award of a new trial is
      imperative so that right may be given another opportunity to
      prevail.

            An appellate court’s standard of review when presented with
      a weight of the evidence claim is distinct from the standard of
      review applied by the trial court:

             Appellate review of a weight claim is a review of the exercise
      of discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1054–55 (Pa. 2013) (internal

citations and quotation marks omitted) (emphasis in original). “A motion for



                                     - 12 -
J-A11032-19


new trial on the grounds that the verdict is contrary to the weight of the

evidence, concedes that there is sufficient evidence to sustain the verdict.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).

      EWOC occurs where “[a] parent, guardian or other person supervising

the welfare of a child under 18 years of age, or a person that employs or

supervises such a person, […] knowingly endangers the welfare of the child

by violating a duty of care, protection or support.” 18 Pa.C.S.A. § 4304(a)(1).

Appellant argues that the EWOC conviction cannot stand because there is no

evidence that Appellant knowingly endangered her child’s welfare. Appellant’s

Brief at 57. This argument fails because it is directed to the sufficiency, rather

than weight, of the evidence. A total lack of evidence as to the mens rea

element would have rendered the evidence insufficient, but a challenge to the

weight of the evidence concedes the sufficiency of the evidence, as our

Supreme Court wrote in Widmer.

      Even if we construe this argument as one attacking the weight of the

evidence, we discern no abuse of discretion in the trial court’s decision not to

award a new trial.    Appellant notes that she was not home when the fire

started, and that her daughter’s pediatrician and school principal reported no

risk factors for a troubled home life. Regardless, the pictures of Appellant’s

home, combined with a substantial body of supporting testimony, support a

finding that the home had been in poor condition for some time.              That

Appellant happened not to be home when the fire occurred does not evidence


                                     - 13 -
J-A11032-19


her lack of knowledge of the home’s condition. The same can be said for the

testimony of the pediatrician and school principal. We conclude that the trial

court did not abuse its discretion in denying Appellant’s motion for a new trial.

      Because we have found each of Appellant’s arguments to be lacking in

merit, we affirm the judgment of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/24/2019




                                     - 14 -